Citation Nr: 0333479	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left foot and Achilles tendon.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on periodic active duty for training in 
the Mississippi Army National Guard from February 1977 to 
November 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1999, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for a broken 
tendon in the left foot.  The veteran subsequently perfected 
an appeal of that decision.  The Board remanded the case for 
additional development in March 2001.  The case has now been 
returned to the Board.

REMAND

The veteran contends that he is entitled to service 
connection for residuals of an injury to the left foot and 
Achilles tendon.  He asserts that he initially sustained an 
injury to the left ankle in June or July 1995 while playing 
softball while on active duty for training.  He asserts that 
this injury predisposed him to sustain an on-the-job injury 
which occurred at his civilian employment on July 31, 1995.  
He further contends that his disorder was aggravated during a 
period of active duty training in June 1997.

Although there are service records which document that the 
veteran had a period of active duty for training in June and 
July 1997, there is no confirmation of his contention that he 
had a period of active duty for training in June or July of 
1995.  The Board finds that additional development is 
required to determine the exact dates (if any) of such 
service.  

The Board also notes that there may be additional relevant 
medical evidence which has not been obtained.  A medical 
record dated August 2, 1995, from Dr. Wayne Lamar indicates 
that the veteran had stepped on a piece of metal on his job 
on July 31, 1995 and felt something pop in his ankle.  He was 
seen at an emergency room and was referred to Dr. Lamar by 
Dr. Williams.  A record from the Social Security 
Administration reflects that the veteran reported that the 
emergency room where he was seen in July 1995 was the Marshal 
County Hospital in Holly Springs, Mississippi.  No attempt 
has been made to obtain records from that hospital or from 
Dr. Williams who apparently was the treating physician at 
that hospital.  Such records should be obtained as they may 
contain important information about the cause of the 
veteran's left foot and Achilles tendon disabilities.

Finally, the Board is of the opinion that another VA opinion 
may be required.  Although an opinion was obtained in May 
2001 which, on its face, seems to support the claim, that 
physician does not appear to have had a full understanding of 
the pertinent history as the report does not contain any 
mention of the on-the-job injury of July 31, 1995.  In 
addition, the report does not contain any opinion as to 
whether any nonservice-connected disorder may have been 
aggravated during active duty training in June 1997.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the United 
States Army Reserve Personnel Center and 
the Defense Finance and Accounting 
Service and request that they identify 
the dates of all periods of ACDUTRA the 
veteran had during his service with the 
United States Army Reserve/Army National 
Guard, particularly periods during June 
or July 1995.

2.  The RO should attempt to obtain the 
treatment records from the Marshall 
County Hospital Emergency room and Dr. 
Williams for treatment provided to the 
veteran in July and/or August 1995. 

3.  The veteran should be afforded a VA 
examination to determine the nature and 
the etiology of the veteran's disorders 
of the left foot ands Achilles tendon.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should offer opinions as to (1) the 
likelihood that a sprained ankle such as 
the one described by the veteran as 
having occurred in a June or July 1995 
softball game during active duty training 
could have pre-disposed the veteran to 
sustain an on-the job injury involving a 
ruptured Achilles tendon on July 31, 
1995; and (2) whether the injury noted in 
the veteran's service medical records in 
June 1997 caused a permanent increase in 
the severity of the pre-existing Achilles 
tendon disorder.  

4.  The RO should then review the 
additional evidence which has been added 
to the claims file and determine whether 
the benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




